Name: Commission Regulation (EU) NoÃ 61/2010 of 21Ã January 2010 granting no export refund for butter in the framework of the standing invitation to tender provided for in Regulation (EC) NoÃ 619/2008
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 22.1.2010 EN Official Journal of the European Union L 17/32 COMMISSION REGULATION (EU) No 61/2010 of 21 January 2010 granting no export refund for butter in the framework of the standing invitation to tender provided for in Regulation (EC) No 619/2008 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 164(2), in conjunction with Article 4, thereof, Whereas: (1) Commission Regulation (EC) No 619/2008 of 27 June 2008 opening a standing invitation to tender for export refunds concerning certain milk products (2) provides for a permanent tender. (2) Pursuant to Article 6 of Commission Regulation (EC) No 1454/2007 of 10 December 2007 laying down common rules for establishing a tender procedure for fixing export refunds for certain agricultural products (3) and following an examination of the tenders submitted in response to the invitation to tender, it is appropriate not to grant any refund for the tendering period ending on 19 January 2010. (3) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 For the standing invitation to tender opened by Regulation (EC) No 619/2008, for the tendering period ending on 19 January 2010, no export refund shall be granted for the products and destinations referred to in points (a) and (b) of Article 1 and in Article 2 of that Regulation. Article 2 This Regulation shall enter into force on 22 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 168, 28.6.2008, p. 20. (3) OJ L 325, 11.12.2007, p. 69.